Stockton, J.
— If the question for our consideration was, whether there was error in the judgment of the court dismissing the appeal allowed by the justice, we should be inclined to doubt the correctness of the decision of the court dismissing that appeal. But the appeal to this court is from the judgment of the district court, dismissing the appeal allowed by the clerk. In this judgment we think there was no error. ¥e think the true interpretation of section 2330 of the Code is, that the' appeal, whether allowed by the justice or by the clerk, must be taken and perfected within twenty days from the rendition of the judgment.
Judgment affirmed.